Citation Nr: 0709324	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1994 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision from the Department of 
Veterans Affairs (VA) regional office (RO) in Muskogee, 
Oklahoma.

This appeal was previously before the Board in May 2004, at 
which time it was remanded for additional development.  After 
the appeal was returned to the Board in February 2006, it was 
again remanded to complete the development requested in the 
first remand.  A third remand to complete previously 
requested development was required in September 2006.  All 
development now appears to be complete, and the appeal has 
been returned to the Board.  

The veteran testified at hearings before Veterans Law Judges 
John Ormond in August 2003 and Nancy Robin in February 2005.  
Consequently, this is a decision by a panel of three Veterans 
Law Judges.  See 38 U.S.C.A. § 7102, 7107(c) (West 2002). 


FINDINGS OF FACT

1.  The veteran had active service from February 1994 to 
February 1995.

2.  The veteran has an honorable discharge, with the 
separation reason given as "erroneous enlistment." 

3.  The veteran is service connected for major depressive 
disorder, which was found to have been aggravated by active 
service.

4.  The veteran was discharged for a service connected 
disability. 




CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have been 
met.  38 U.S.C.A. §§ 3011, 5107(b) (West 2002); 38 C.F.R. § 
21.7042 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case since the benefits sought are found in Chapter 30 of 
Title 38, United States Code.  See Simms v. Nicholson, 19 
Vet. App. 453, 456 (2006) (holding that the VCAA applied only 
to the award of benefits under Chapter 51 of 38 U.S.C.A.; 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the notice 
and duty to assist provisions of the [VCAA]...are relevant to 
a different Chapter of Title 38 and do not apply to this 
appeal").

Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, which is dispositive in this case.  Furthermore, as 
the Board finds that a full grant of the benefits sought on 
appeal is warranted, any deficiencies in the required notice 
does not result in prejudice to the veteran's claim.  

The veteran contends that he has met the requirements for 
basic eligibility for educational assistance under Chapter 
30, Title 38, of the United States Code.  He does not dispute 
that he served less than one year of his contracted term of 
service, or that the reason for his early discharge has been 
characterized as for the convenience of the government.  
However, he states that the underlying reason for this 
discharge was a medical disability, and notes that service 
connection has been established for this disability.

In pertinent part, VA law and regulation, 38 U.S.C.A. § 3011 
and 38 C.F.R. § 21.7042, provide that an individual may 
establish eligibility for basic educational assistance based 
on service on active duty under the following terms, 
conditions and requirements.

The individual must after June 30, 1985, either (i) First 
become a member of the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed Forces.  38 C.F.R. § 
21.7042(a)(1).

Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) In the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces.  38 C.F.R. § 21.7042(a)(2).

Except as provided in 38 C.F.R. § 21.7042(a)(6), the 
individual before completing the service requirements of this 
paragraph must either (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete twelve semester hours in a program 
of education leading to a standard college degree.  38 C.F.R. 
§ 21.7042(a)(3).

After completing the service requirements of this paragraph 
the individual must (i) Continue on active duty, or (ii) Be 
discharged from service with an honorable discharge, or (iii) 
Be released after service on active duty characterized by the 
Secretary concerned as honorable service, and (A) Be placed 
on the retired list, or (B) Be transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, or (C) Be placed on 
the temporary disability retired list, or (iv) Be released 
from active duty for further service in a reserve component 
of the Armed Forces after service on active duty 
characterized by the Secretary concerned as honorable 
service.  38 C.F.R. § 21.7042(a)(4). 

An individual who does not meet the requirements of paragraph 
(a)(2) of this section is eligible for basic educational 
assistance when he or she is discharged or released from 
active duty (i) For a service-connected disability, or (ii) 
For a medical condition which preexisted service on active 
duty and which VA determines is not service connected, or 
(iii) Under 10 U.S.C.A. § 1173 (hardship discharge), or (iv) 
For convenience of the government (A) After completing at 
least 20 continuous months of active duty if her initial 
obligated period of active duty is less than three years, or 
(B) After completing 30 continuous months of active duty if 
her initial obligated period of active duty is at least three 
years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5).

Many of the facts in this case are not in dispute.  The 
veteran first entered active duty in February 1994.  He was 
discharged after less than one year in February 1995.  
Documents prepared in connection with his separation from 
service reflect that he had been given a provisional 
diagnosis of post traumatic depression after a sexual 
assault.  The original character of his discharge was 
described as under honorable conditions (general), by reason 
of defective enlistment and induction due to erroneous 
enlistment as evidenced by the existence of a psychiatric 
disorder prior to service.  Subsequently, the veteran applied 
to the service department for an upgrade in his character of 
discharge.  In April 2000, the service department determined 
that the original discharge was inequitable, and upgraded the 
character of discharge to honorable.  Documents in the file 
state that the reason for separation provided on the updated 
DD 214 should be interpreted as for the convenience of the 
government.  

The veteran submitted a claim for service connection for 
depression in February 1995.  Entitlement to service 
connection for depression was established in a March 2003 
rating decision.  This decision determined that depression 
existed prior to the veteran's entry into active service, but 
that this disability was aggravated during active service.  

The veteran's current claim for entitlement to Chapter 30 
benefits was submitted in September 2002.  The RO denied the 
veteran's claim on the basis that he has insufficient 
qualifying service, in that he served less than 30 months of 
his four year commitment before his separation for the 
convenience of the government.  The RO further determined 
that the exceptions found at 38 C.F.R. § 21.7042(a)(5)(i) and 
38 C.F.R. § 21.7042(a)(5)(ii) did not apply, as the DD 214 
did not indicate that there was a medical reason for 
discharge.  

Basically, the only aspect of the veteran's basic eligibility 
for Chapter 30 benefits that remains in dispute is whether or 
not he was released from active duty prior to completing his 
qualifying service as a result of his service connected major 
depressive disorder.  The Board will now examine that 
question. 

The evidence includes documents from the Department of the 
Navy, Naval Council of Personnel Boards, related to the 
veteran's successful request for an upgrade in the character 
of his discharge from general to honorable.  These documents 
include a summary of his personnel records, including the 
notation that his commanding officer had recommended the 
veteran's discharge for reasons that included the existence 
of a psychiatric disorder prior to entry.  As noted above, 
the veteran is currently service connected for depression, 
which was determined to have existed prior to service but to 
have been aggravated by service.  However, the personnel 
records upon which the veteran's upgrade in discharge was 
based are not contained in the claims folder.  

An attempt to obtain the veteran's personnel records was made 
in April 2006 when they were requested by the RO from the 
National Personnel Records Center (NPRC).  A reply from the 
NPRC states that although an extensive search was conducted 
for the records, they were unable to be found.  The NPRC 
certified that either the records do not exist, that they are 
not at the NPRC, or that further efforts to locate them would 
be futile.  

The veteran contends that he was discharged as a result of 
his service connected depression.  The personnel records that 
would likely be able to confirm or deny his contention are 
unavailable.  The only summary of these records is contained 
in the documents received from the Naval Council of Personnel 
Boards.  This summary clearly states that the veteran's 
psychiatric disorder was among the reasons that led to the 
recommendation for discharge.  Therefore, the Board finds 
that even if the veteran was discharged for the convenience 
of the government prior to completing his qualifying service, 
this discharge was for a service connected disability, which 
makes him basically eligible for Chapter 30 benefits.  38 
C.F.R. § 21.7042(a)(5).  In reaching this decision, the Board 
notes there is an approximate balance of positive and 
negative evidence in this case, and that the benefit of the 
doubt has been resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code is granted.



			
              D. C. Spickler	John E. Ormond, Jr.
	         Veterans Law Judge                                           
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


